Exhibit 10.1

November 18, 2015

William Brod

7407 Rainforest Trail

Pasadena, Texas 77505

Dear Bill,

It has been a pleasure getting to know you over the past several months and
discussing your qualifications and interest in working as an officer for our
Company. Based on our discussions, I am pleased to offer you the position of
Senior Vice President and Chief Financial Officer.

The following are the terms of our offer:

 

1) COMPANY OF EMPLOYMENT: M&I Electric/American Electric Technologies, Inc.

 

2) POSITION AND TITLE: Senior Vice President and Chief Financial Officer

 

3) LOCATION: Houston, TX

 

4) REPORTING TO: AETI Chief Executive Officer, Charles Dauber

 

5) CLASSIFICATION: Full-time, Level I employee.

 

6) GENERAL JOB RESPONSIBILITIES:

 

  a. Working with the CEO and other members of the executive management team on
company strategy, creation of short and long term objectives, etc.

 

  b. To provide management and leadership of all company financial operations,
accounting and associated administrative functions which include financial
operations, controls, and support for the Company business units.
Responsibilities also include statutory and regulatory compliance associated
with the SEC, NASDAQ, federal, state and local government requirements including
related audits and public filings and disclosures.

 

  c. The CFO is also subject to other duties as may be assigned from time to
time by the CEO or provided for in the CFO job specification which has been
provided to you.

 

7) COMPENSATION: The following are the elements of your compensation plan:

 

  a. Annual Salary: $200,000 paid semi-monthly. Note: once the company achieves
$75M in annual consolidated revenue, you will receive an increase in your base
salary to $220,000, and when the company achieves $100M annual consolidated
revenue, you will receive an increase in your base salary to $240,000.

 

  b. Annual Variable Cash Bonus: Beginning January 1, 2016, you will be eligible
for an annual on-target cash bonus of $60,000, based on achievements of mutually
agreed upon objectives which would incorporate company financial performance,
customer satisfaction and safety and other objectives. This variable cash bonus
is uncapped. The cash bonus is paid on or before April 15, 2017. You must be
employed by the Company at that time to receive any bonus.

 

1



--------------------------------------------------------------------------------

  c. Annual Variable Equity Bonus: In addition to the cash bonus, beginning
January 15, 2016, you are also eligible for an annual equity bonus of $70,000 of
Restricted Stock Units (RSU). The equity bonus is 100% variable based on the
same mutually agreed upon objectives as the annual variable cash bonus described
above. The RSU bonus is subject to a four year vesting schedule. The RSU bonus
is subject to approval by the Compensation Committee of the AETI Board of
Directors. The RSU bonus price is set at grant time according to the Company’s
equity plan.

 

  d. Variable performance attainment: Both the annual variable cash bonus and
the annual variable equity bonus use the same calculation method and use the
same structure as the rest of the company’s senior executive team.

 

  e. Total on target earnings: The total on-target earnings at 100% attainment
of the company and your personal objectives would be $330,000.

 

  f. Company benefits: Upon meeting eligibility requirements, you will be
offered the comprehensive Company employee benefits which include medical
insurance, dental, vision, life, 401(k) retirement program, etc. You will also
.be eligible for expense reimbursement for all reasonable and customary travel
and business expenses in accordance with Company policies to include 1 week per
year for continuing educational event associated with maintaining CPA license.

 

  g. Indemnification: As an officer of the company, you are covered by the
company’s directors and officer’s (D&O) insurance policy. A copy of the
insurance document is available for your review and you are welcome to discuss
with our carrier any questions you may have.

 

  h. Special Severance: In the event you are terminated for other than cause or
disability, or in the event there is a change of control/acquisition resulting
in your termination or a substantial reduction of your responsibilities, M&I
agrees to provide you a severance package equal to up to six (6) months of your
then current base salary and will reimburse your COBRA medical insurance costs,
if elected, for you and your dependents for up to six (6) months. Such severance
and reimbursement will be paid on a monthly basis and ceases upon your
commencement of other employment.

 

  i. Vacation: You will be eligible for four (4) weeks of vacation per year
(prorated based on start date). Our Company policy does not permit carry-overs
or buy outs of unused vacation time.

 

  J. Confidentiality: You are required to keep confidential all compensation
matters.

 

8) SUBSTANCE ABUSE TESTING: All applicants are required to undergo Substance
Abuse Screening prior to commencement of work with the company. Failure to pass
the substance abuse screening will result in the withdrawal of the employment
offer.

 

9) EVALUATION PERIOD: All employees are subject to successfully completing an
initial ninety-day (90) evaluation period at which time your performance will be
evaluated.

 

10) EMPLOYMENT-AT-WILL: All employment with the Company is employment at-will.
Consequently you have the right to terminate your employment at any time for any
reason, and the Company retains the same right. Your tenure in this position is
dependent upon your individual performance as well as other factors such as
business conditions.

 

2



--------------------------------------------------------------------------------

11) IMMIGRATION REFORM AND CONTROL ACT: The Immigration Reform and Control Act
of 1986 requires all employers to hire only American citizens and resident
aliens who are authorized to work in the United States. Therefore the Company
will verify your eligibility for employment. A list of acceptable documents
needed for presentation on the first day of employment can be found in your new
hire documents. If you do not have any of these required documents, you must
give evidence of having applied for them in order to satisfy the terms of the
Act. Without the aforementioned documents the Company cannot permit you to begin
your employment.

Bill, I look forward to having you as a key member of the team and to building
the business together. We would like you to start your new role on November 23,
2015.

If you accept these terms, please sign and date two copies of this letter and
return one signed copy to me to consummate your employment with the company.

Sincerely,

/s/Charles M. Dauber

President and Chief Executive Officer

American Electric Technologies, Inc.

I agree to employment by AETI on the foregoing terms.

 

/s/William Brod    11-18-15   

 

3